DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
This office action is in response to the submission filed 05/13/2022. Claims 1-16 are pending in the application.
	
	
Response to Amendment
Applicant’s request for reconsideration filed on 05/13/2022, has been entered.
	Claims 1-16 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the truxene derivative and Sato and the truxene derivative of Suzuki are fundamentally different and are only superficially similar, examiner disagrees.
The presence of substituents does not fundamentally change a compound’s core structure. Examiner concedes that the substituents may influence how a compound interacts chemically, but a truxene derivative is a truxene derivative, no matter what is substituted on it.
With respect to Applicant’s argument that a person of ordinary skill would not combine the work of Sato and Suzuki because they have different film forming properties, Examiner disagrees. Suzuki is not relied upon to teach film forming properties but rather to teach a truxene compound that meets the requirements of Formula 1.
With respect to Applicant’s argument that Sato and Suzuki teach truxene derivatives which differ in their 3-dimensional structure and electronic properties, examiner disagrees. While Sato’s compound has a sp3 hybridized carbon atom, Sato teaches specifically that the compounds are used for form a planarized and uniform layer (paragraph 0057).
With respect to Applicant’s argument that the sp2 hybridized carbon atom in Suzuki have delocalized electron throughout the double bond of the substituent and benzene rings, Sato teaches that the conjugation of the ring system may be increased between the truxene derivative of X1-X3, and may increase the electron donating function of the compound. Thus, Sato teaches that the compound may have a large number of delocalized electrons, just like Suzuki.
Though such an embodiment is not formed, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123, and a person of ordinary skill in the art would be able to read the teachings of Suzuki, and recognize that they could increase the electron donating function of the compound by combining X1-X3 and increasing the conjugation of the compound.
With respect to Applicant’s argument that one of ordinary skill would not think to combine the work of Sato and Suzuki because the structure drawn by examiner does not allow for cyano groups at analogous positions, Examiner disagrees. The work of Sato is relied upon to teach a truxene derivative in a hole injection or charge generation layer and, as discussed above, the skeleton structure of the two compounds provides motivation for a person of ordinary skill to use a truxene derivative and the substituents do not change the identity of the core compound.
With respect to paragraph 11 of the office action dated 02/15/2022, Examiner would like to confirm that X1-X3 are in Sato’s compound, not Suzuki’s.
With respect to Applicant’s argument that the claims are drawn to a truxene derivative used in a hole injection layer, this limitation is addressed in paragraph 34 of the rejection dated 02/15/2022 (paragraph 0059 of Sato).
With respect to Applicant’s argument that Suzuki teaches an unsubstituted alkyl group and a person of ordinary skill would not think to substitute the alkyl group, Examiner disagrees.
Ionkin teaches that fluorine substituents increase the volatility of a compound and as a result, vacuum deposition can be carried out at lower temperatures. 
Particularly as Suzuki teaches the truxene compounds are used in organic luminescent devices using vacuum deposition (paragraph 0046), a person of ordinary skill would be motivated to substitute fluorine atoms onto the compound in order to increase the volatility of the compound and lower the temperature of vacuum deposition, as taught by Ionkin.
With respect to Applicant’s argument that the coronene compound of Ionkin is too different from the truxene derivative, Examiner disagrees. The teaching is drawn to fluorene, not necessarily the parent compound. A person of ordinary skill would recognize that both truxene and coronene are polycyclic aromatic hydrocarbons and the ability of fluorine to lower the vacuum deposition temperature could be reasonably expected to have a similar effect on both compounds (see KSR rationale C, MPEP 2143 I. C. Use of Known Technique to Improve Similar Devices (Methods, or Products) in the Same Way).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to Applicant’s argument that Sato and Suzuki’s compound are fundamentally different, please see paragraphs 5-12 of the Office Action dated 02/15/2022.
With respect to Applicant’s argument that the work of Suzuki and Sato cannot be combined because the compound has different layer-forming properties, please see paragraph 13 of the Office Action dated 02/15/2022.
With respect to Applicant’s argument that Sato and Suzuki teach the truxene derivative in different layers, Examiner agrees. 
Applicant will note that Sato teaches use of a truxene derivative in the hole injection layer, which is the layer of the instant claims. Suzuki is relied upon for an exact chemical structure which meets the limitations of the instant claims.
It would be within the technical grasp of a person of ordinary skill in the art to envisage obvious variants of the compound of Sato for use in the hole injection layer of the organic electroluminescent device of Sato, and arrive at the compound of Suzuki which reads on instant Formula 1, with a reasonable expectation of achieving an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), as taught by Suzuki, without subtracting from the improved layer forming ability of the analogous truxene derivatives of Sato (paragraph 0012), particularly as both pieces of art are drawn towards improving the quality of an organic layer in an organic electroluminescent device.
With respect to Applicant’s argument that the HIL layer of Sato is different from the intermediate layer of the CGL of Hatwar, Examiner agrees. Hatwar is relied upon to teach that any known hole transport compound can be used in a charge generation layer, and Sato teaches the truxene derivative is a hole transport compound.
With respect to Applicant’s argument that the compound must have electron donating ability, as previously discussed, Sato teaches in paragraph 0044, that the electronic properties of a truxene compound may be tuned by its substituents and a person of ordinary skill in the art would recognize that a nitrile group is electron withdrawing. This is further supported by Hatwar in paragraph 0066. 
Nevertheless, in order to clarify the record, a reinterpretation of the rejections is given below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2003/0008174 A1) in view of Ionkin (US 2008/0087879 A1).
With respect to claim 15, Suzuki teaches a polynuclear truxene compound (abstract and formula (I)).
Suzuki gives general formula by which to form the inventive truxene compound (formula I, paragraph 0017), which is pictured below.

    PNG
    media_image1.png
    469
    559
    media_image1.png
    Greyscale

In this formula, R2, R3, R6, R7, R10, and R11 are C1 alkyl (methyl) groups, and X1-X3 are C(CN)2 (paragraph 0018, lines 10-11).
This forms the compound below.

    PNG
    media_image2.png
    367
    378
    media_image2.png
    Greyscale

Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from the finite lists of possible combinations to arrive at the compound of the given since the combination of elements would have yielded the predictable result of an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
However, this compound differs from Compound 6 of the instant claim in that the alkyl groups are not fluorinated.
Ionkin teaches substituted polycyclic carbocycles for use in electroluminescent devices (paragraph 0001). 
Ionkin teaches that introduction of fluorine substituents increases the volatility of the compositions and as a result, vacuum deposition can be carried out at lower temperatures and decomposition of the compositions can be avoided (paragraph 0017).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate fluorine substituents onto the truxene derivative of Suzuki in order to lower to sublimation temperature of the composition, so that vacuum deposition can be carried out at lower temperatures and decomposition avoided. This is particularly useful as Suzuki teaches the truxene compound is used in a layer that is formed using vacuum deposition (paragraph 0046).
This would form Compound 6 of the instant claim.

Claims 1-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2017/0054080 A1) and further in view of Suzuki et al. (US 2003/0008174 A1).
With respect to claim 1, Sato teaches an organic electroluminescent device which comprises, an anode, a cathode, and a hole injection layer (paragraph 0056 and Figure 1, definitions in paragraph 0059), wherein the hole injection layer comprises a truxene compound (paragraph 0057, lines 1-3).
However, the truxene derivative does not meet the requirements of instant Formula 1.
Suzuki teaches an organic electroluminescent device with an anode, cathode, and at least one organic layer disposed between the anode and cathode and the organic layer includes a polynuclear truxene compound (abstract and formula (I)).
Suzuki gives general formula by which to form the inventive truxene compound (formula I, paragraph 0017), which is pictured below.

    PNG
    media_image1.png
    469
    559
    media_image1.png
    Greyscale

In this formula, R2, R3, R6, R7, R10, and R11 are cyano groups and X1-X3 are C(CN)2 (paragraph 0018, lines 10-11).
This forms the compound below which reads on instant Formula 1.

    PNG
    media_image3.png
    175
    196
    media_image3.png
    Greyscale

Suzuki includes each element claimed, with the only difference between the claimed invention and Suzuki being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Although the compound of Suzuki differs from the compound of Sato in that it includes a diisocyanide group and additional valent cyano groups, these compounds both comprise a truxene skeleton structure and could reasonably be expected to have similar properties. Additionally, it would be within the technical grasp of a person of ordinary skill in the art to envisage obvious variants of the compound of Sato for use in the hole injection layer of the organic electroluminescent device of Sato, and arrive at the compound of Suzuki which reads on instant Formula 1, with a reasonable expectation of achieving an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), as taught by Suzuki, without subtracting from the improved layer forming ability of the analogous truxene derivatives of Sato (paragraph 0012), particularly as both pieces of art are drawn towards improving the quality of an organic layer in an organic electroluminescent device.
With respect to claim 2, Sato in view of Suzuki teach the device of claim 1, and Sato teaches the hole injection layer is in contact with the anode (paragraph 0056, lines 1-5, and paragraph 0061, lines 1-2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the truxene compound in a hole injection layer which is in contact with an anode as Sato teaches truxene derivatives may be in a hole injection layer which is in contact with the anode.
With respect to claim 3, Sato in view of Suzuki teach the device of claim 1, and R is a cyano group, as pictured above.
With respect to claim 4, Sato in view of Suzuki teach the device of claim 1, and the compound of formula I is selected as instant Compound 4.
With respect to claim 5, Sato in view of Suzuki teach the device of claim 1, and Sato teaches the hole injection layer may be formed using the truxene derivative.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to form a hole injection layer of entirely of the truxene derivative of Sato in view of Suzuki as Sato teaches the hole injection layer may be formed of the truxene derivative.
With respect to claims 6 and 7, Sato in view of Suzuki teach the device of claim 1, and Sato teaches that when the truxene derivative is included in another layer, the hole injection layer may comprise NPB, which pictured below (paragraph 0062, lines 9-10).

    PNG
    media_image4.png
    86
    212
    media_image4.png
    Greyscale

With respect to claim 16, Sato in view of Suzuki teach the device of claim 1, and Sato teaches the organic electroluminescent device may further comprise a hole transport layer (paragraph 0056, lines 1-5).

Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1), and further in view of Sato et al. (US 2017/0054080 A1) in view of Suzuki et al. (US 2003/0008174 A1).
With respect to claim 8, Hatwar teaches an electronic device including an anode and a cathode, and an intermediate connecting region which comprises an organic p-type layer (abstract, lines 1-5) (a charge generation layer).
Hatwar teaches the p-type layer preferentially conducts holes and can comprise any known hole transport compound alone or in combination with a hole transport host (paragraph 0068, lines 1-10). It should be noted that Hatwar also teaches a very desirable compound for the p-type layer is HAT-1 (paragraph 0070, lines 3-4) due to its multiple cyano groups (paragraph 0066, lines 4-5).
However, Hatwar does not teach a compound of Formula 1.
Sato teaches an organic electroluminescent device which comprises, an anode, a cathode, and a hole transport layer (paragraph 0057 and Figure 1, definitions in paragraph 0059), wherein the hole transport layer comprises a truxene compound (paragraph 0057, lines 1-4).
However, the truxene compound of Sato does not meet the requirements of instant Formula 1.
Suzuki teaches an organic electroluminescent device with an anode, cathode, and at least one organic layer disposed between the anode and cathode and the organic layer includes a polynuclear truxene compound (abstract and formula (I)).
Suzuki gives general formula by which to form the inventive truxene compound (formula I, paragraph 0017), which is pictured below.

    PNG
    media_image1.png
    469
    559
    media_image1.png
    Greyscale

In this formula, R2, R3, R6, R7, R10, and R11 are cyano groups and X1-X3 are C(CN)2 (paragraph 0018, lines 10-11).
This forms the compound below which reads on instant Formula 1.

    PNG
    media_image3.png
    175
    196
    media_image3.png
    Greyscale

Suzuki includes each element claimed, with the only difference between the claimed invention and Suzuki being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known combination from the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
Although the compound of Suzuki differs from the compound of Sato in that it includes a diisocyanide group and additional valent cyano groups, these compounds are obvious variants of each other and could reasonably be expected to have similar properties. Additionally, it would be within the technical grasp of a person of ordinary skill in the art to envisage obvious variants of the compound of Sato for use in the hole transport layer of the organic electroluminescent device of Sato, and arrive at the compound of Suzuki which reads on instant Formula 1, with a reasonable expectation of achieving an organic layer less liable to crystallization, and which has excellent stability with time (paragraph 0046, lines 10-14), as taught by Suzuki, without subtracting from the improved layer forming ability of the analogous truxene derivatives of Sato (paragraph 0012), particularly as both pieces of art are drawn towards improving the quality of an organic layer in an organic electroluminescent device.
It would also be obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the electron transport truxene derivative of Sato in view of Suzuki in the charge generation layer of Hatwar, as Hatwar teaches any hole conducting transport compound is suitable for use in the inventive charge generation layer (p-type layer) (paragraph 0068, lines 1-10).
With respect to claim 9, Hatwar in view of Sato and Suzuki teach the device of claim 8, and R is selected as a cyano group, as discussed above.
With respect to claim 10, Hatwar in view of Sato and Suzuki teach the device of claim 8, and the compound of formula 1 reads on instant Compound 4.
With respect to claim 12, Hatwar in view of Sato and Suzuki teach the device of claim 8, and Hatwar teaches the p-type charge generation can comprise any known hole transport compound alone or in combination with a hole transport host, as discussed above.
With respect to claims 13 and 14, Hatwar in view of Sato and Suzuki teach the device of claim 8, and Hatwar teaches the p-type layer may comprise the hole transport compound NPB.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the aromatic amine NPB in the charge generation layer, as Hatwar teaches this is an appropriate host for a hole transport/p-type generation layer in an organic electroluminescent device, particularly as Sato in view of Suzuki also teach that the truxene derivative may be used in combination with NPB, as discussed above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hatwar et al. (US 2010/0288362 A1), and further in view of Sato et al. (US 2017/0054080 A1) in view of Suzuki et al. (US 2003/0008174 A1) as applied to claims 8-10 and 12-14 above, and further in view of  Pieh et al. (US 2015/0155513 A1).
With respect to claim 11, Hatwar, Sato, and Suzuki teach the device of claim 8, as discussed above, however, while Hatwar teaches a charge generation layer (abstract, lines 1-5), Hatwar does not teach that the charge generation layer is composed of a single organic compound.
Pieh teaches an organic light emitting tandem device comprising a p-type charge generation layer comprising an indenofluorenedione derivative (abstract).
Pieh teaches homogenous p-type charge generation layers which are not doped were known prior to the effective filing date of the claimed invention (paragraph 0070). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use an undoped charge generation layer, consisting entirely of the compound of instant formula 1, as demonstrated by Pieh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786